 327 NLRB No. 901NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Loewen Louisiana Holdings, Inc., Central ServiceDivision and Local 100, Service Employees In-ternational Union, AFLŒCIO. Case 15ŒCAŒ15069January 29, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on October 27, 1998, theGeneral Counsel of the National Labor Relations Boardissued a Complaint and Notice of Hearing on November
6, 1998, alleging that the Respondent has violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Actby refusing the Union™s request to bargain following the
Union™s certification in Case 15-RC-8141.  (Official no-tice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint.On December 28, 1998, the General Counsel filed aMotion for Summary Judgment and Memorandum inSupport.  On December 30, 1998, the Board issued an
order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain  but attacks the validity of the certification on thebasis of the Board™s unit determination in the representa-tion proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business at New Orleans,Louisiana, has been engaged in the business of providing
retail and non-retail funeral support services.During the 12-month period ending October 31, 1998,the Respondent, in conducting its operations, derivedgross revenues in excess of $500,000 and purchased and
received at its New Orleans facility goods valued in ex-cess of $50,000 directly from points outside the State ofLouisianaWe find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6) and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held September 24, 1997, theUnion was certified on October 5, 1998, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All embalmers, embalmers™ assistants/drivers, and shiftsupervisors employed by the Employer at its CentralService Division in New Orleans, Louisiana, but ex-cluding all janitors, switchboard operators, managerialemployees, office clerical employees and guards, pro-fessional employees and supervisors as defined in theAct.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince October 15, 1998, the Union, by letter, requestedthe Respondent to bargain and, since October 26, 1998,the Respondent has failed and refused.  We find that this
failure and refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after October 26, 1998, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understandingin a signed agreement. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Loewen Louisiana Holdings, Inc., CentralService Division, New Orleans, Louisiana, its officers,
agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Local 100, Service Em-ployees International Union, AFL-CIO, as the exclusivebargaining representative of the employees in the bar-gaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understandingin a signed agreement:All embalmers, embalmers™ assistants/drivers, and shiftsupervisors employed by the Employer at its CentralService Division in New Orleans, Louisiana, but ex-cluding all janitors, switchboard operators, managerialemployees, office clerical employees and guards, pro-fessional employees and supervisors as defined in theAct.(b)  Within 14 days after service by the Region, post atits facility in New Orleans, Louisiana, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice,on forms provided by the Regional Director for Region15, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the                                                       1If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since October 26,1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  January 29, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member (SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Employer™srequest for review of the Regional Director™s decision, in
which he found that the Employer™s shift supervisors
were not statutory supervisors and that they were prop-erly included in the unit.  Accordingly, I dissent herefrom my colleagues™ granting the Acting General Coun-sel™s motion for summary judgment and their finding thatthe Employer violated Section 8(a)(5) and (1) of the Act.
   Dated, Washington, D.C.  January 29, 1999J. Robert Brame III,                     Member                NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Local 100, ServiceEmployees International Union, AFL-CIO, as the exclu-sive representative of the employees in the bargainingunit.
WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act. LOEWEN LOUISIANA HOLDINGS, INC.3WE WILL , on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All embalmers, embalmers™ assistants/drivers, and shiftsupervisors employed by us at our Central Service Di-vision in New Orleans, Louisiana, but excluding alljanitors, switchboard operators, managerial employees,
office clerical employees and guards, professional em-ployees and supervisors as defined in the Act.LOEWEN LOUISIANA HOLDINGS, INC., CENTRALSERVICE DIVISION